Citation Nr: 1441911	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-17 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent, for the period from February 20, 2009, to March 18, 2012, and in excess of 50 percent for the period beginning March 19, 2012, for the Veteran's posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and Winston-Salem, North Carolina.  Jurisdiction of this case currently resides with the VA RO in Winston-Salem, North Carolina.

A November 2009 rating decision of the VA RO in Huntington, West Virginia, granted entitlement to service connection for PTSD with an initial evaluation of 30 percent disabling.  The Veteran appealed.  

A subsequent rating decision of the VA RO in Winston-Salem, North Carolina granted an increased evaluation of 50 percent disabling effective March 19, 2012.  The issue has been phrased accordingly.

The Veteran also filed a claim for entitlement to a TDIU.  A review of the record shows that the RO never issued a rating decision on the issue of entitlement to a TDIU.  The issue was addressed in a January and August 2013 supplemental statement of the case.  As discussed below, the Board is granting entitlement to a TDIU.  Thus, the Board finds that there is no prejudice to the Veteran. 

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as panic attacks, depression affecting the ability to function independently, appropriately and effectively, anger and irritability, suicidal ideation, occasional auditory and visual hallucinations, anxiety, nightmares and sleep disturbance, difficulty in adapting to stressful situations, and the inability to establish and maintain effective relationships.

2.  The Veteran is unable to obtain and maintain any form of substantially gainful employment due solely to the effects of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for the Veteran's acquired PTSD, for the entirety of the period on appeal, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of post-service treatment records shows continuous treatment for acquired psychiatric disabilities including PTSD and depression.  Symptoms reported in treatment included anxiety, panic attacks, anger, irritability, severe depression, occasional auditory and visual hallucinations, nightmares, sleep disturbance, difficulty concentrating, suicidal thoughts and occasional suicidal ideation.

In October 2009 the Veteran was afforded a VA psychiatric examination.  The Veteran reported nightmares, difficulty sleeping, hearing voices of people screaming and seeing visions in his apartment, ongoing difficulties with relationships, anger and irritability, isolation, avoidance, difficulty with supervisors and co-workers, diminished interest in activities, feelings of detachment, hypervigilance and depression.  

Upon mental status examination the examiner noted that the Veteran was oriented times four, his appearance and hygiene were normal and his behavior was appropriate.  His affect and mood were depressed.  His speech and concentration were normal and he had no panic attacks, delusions or obsessive rituals.  He was suspicious of others.  His thought process, judgment and memory were intact and he reported no suicidal or homicidal ideations.  The examiner assigned a GAF score of 50 and noted that his symptoms caused "occupational and social impairment with reduced reliability and productivity."

In April 2010 and May 2012 the Veteran's VA treatment provider submitted statements noting that the Veteran was "totally disabled from his depression and anxiety."  The treatment provider noted that the Veteran was not able to work "due to the severity and chronicity of his mental health conditions.  He requires medications for these conditions which have adverse side effects like impaired concentration and daytime sedation."  

In May 2010 a private treatment provider submitted a letter noting that the Veteran's physical and psychiatric symptoms "are inconsistent with employment in any setting at any time for the foreseeable future, and he is considered permanently and totally disabled."  The Veteran was referred to the private treatment provider after the Veteran "proclaimed his intent and desire to commit suicide during one of his neurological evaluations as a mechanism to escape his pains and suffering."  The private treatment provider elaborated on his prognosis:

Anyone who would place him into an employment setting would seemingly incur the substantial liability of his poor judgment, poor stress coping, and psychological and physical pathology.  It is further the case inconceivable that anyone with medical or psychiatric training could review his medical and psychiatric records and conclude that he is employable or anything other than permanently and totally disabled.

In March 2012 the Veteran was afforded another VA PTSD examination.  The Veteran reported having a girlfriend who was "afraid to live with me" because of his nightmares and other sleep problems.  He noted that he had no close friends and no hobbies.  

Importantly, the Veteran reported that he worked until approximately 2006 when he slipped and fell and was put on worker's compensation.  He has not worked since.

The Veteran reported not getting along with his co-workers.  In 2011 he was recommended for hospitalization because of a suicide plan with intent.  He reported irritability, crying spells, anhedonia, poor appetite, feelings of worthlessness/hopelessness, low energy level, difficulty concentrating, nightmares, auditory and visual hallucinations.

Upon mental status examination the examiner noted psychomotor retardation.  The examiner assigned a GAF score of 51 for his PTSD and 41 for his depression.  The examiner specifically attributed symptoms to his depression including intrusive thoughts, avoidance and hypervigilance to his diagnosis of PTSD, and depressed mood, anhedonia, feelings of hopelessness/worthlessness, crying spells and sleep disturbances.  The examiner noted that the Veteran's social functioning is in the moderate to severe range and noted that the Veteran's PTSD symptoms would moderately impair his occupational functioning and his depressive symptoms would severely impair his occupational functioning due to auditory hallucinations, decreased energy, past suicidal ideation and attention/concentration problems.  Overall, the examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas.  The examiner opined that the Veteran's depression was not likely due to his service-connected PTSD.

A Social Security Administration (SSA) decision from August 2012 found that the Veteran had been disabled for SSA purposes since October 2006 because of disabilities including his PTSD, obesity, diabetes mellitus, left knee medial meniscus degeneration and reflex sympathetic dystrophy.




Increased Evaluations

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For the period from February 20, 2009, to March 18, 2012, the Veteran has been assigned a 30 percent evaluation, and for the period beginning March 19, 2012, the Veteran has been assigned a 50 percent evaluation for PTSD.  This has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjudgment during periods of remission.  38 C.F.R. § 4.126(a) (2013).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.
	
While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

Based on the evidence of record, discussed above, the Board finds that an increased evaluation of 70 percent is warranted for the entirety of the period on appeal.  While the Veteran may not exhibit all of the signs and symptoms listed under the 70 degree evaluation, as noted above, the symptoms listed in the rating criteria serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Veteran has been assigned GAF scores between 35 and 60, with the bulk of the scores falling between 35 and 45, which indicate serious symptoms at this time.  The Veteran's symptoms such as occasional auditory and visual hallucinations, transient suicidal ideation, panic attacks, anxiety and depression affecting his ability to function appropriately and effectively, irritability, difficulty adapting to stressful circumstances in work-like settings and the difficulty in establishing and maintaining effective relationships, provides the overall disability picture that the Veteran has occupational and social impairment with deficiencies in most areas.

The Board finds that a higher evaluation of 100 percent is not warranted.  While there are several notations of GAF scores below 40, as well as notations of transient auditory and visual hallucinations, the best medical evidence of record, overall, gives no indication that these symptoms rise to such severity that they would require a 100 percent evaluation.  The Veteran does not exhibit any other symptoms that would warrant an evaluation of 100 percent.  Further, the Veteran has reported that he has a girlfriend and has a good relationship with her and her grandchildren.  Looking at the medical evidence as a whole, the Board finds that a higher evaluation of 100 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  His own statements would provide evidence against this finding.

The Board has considered a staged rating, but finds that the totality of the evidence shows a rating of 100 percent is not warranted at any point during the period on appeal.  Initially, the Veteran's symptoms may have been less severe and may warrant a lower rating than 70 percent.  However, giving the Veteran the benefit of the doubt, the Board finds that a 70 percent rating is warranted for the entirety of the period on appeal.

The Board has also considered whether an extraschedular evaluation is warranted for an acquired psychiatric disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's acquired psychiatric disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on depression, anxiety, panic attacks, sleep disturbance, irritability, and the inability to establish and maintain effective relationships.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's acquired psychiatric disability is manifested by symptoms that are part of the schedular rating criteria.  Without taking into consideration the Veteran's statements and problems, totally, the 70 percent finding could not be reached.


TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities will be rated as totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service-connected for PTSD, which, as noted above, is now rated as 70 percent disabling beginning February 20, 2009.  As the Veteran has a disability ratable at 60 percent or more, the Board finds that he meets the requirements for a schedular TDIU.  38 C.F.R. § 4.16(a).  

The Veteran reported that he initially stopped working in 2007 because of a knee injury, but that he is now unable to secure or follow a substantially gainful occupation because of his PTSD.

VA examiners, his VA treatment provider and a private treatment provider have all, as discussed above, noted that the Veteran has severe occupational impairment, or is totally disabled.  Additionally, the Veteran is currently receiving SSA compensation for disabilities, including his PTSD.

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities are sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level.  

Accordingly, based on all of the foregoing, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.  

This finding does not suggest the evaluation will be at permanent.  As noted above, there is significant evidence against this claim, including the fact that the Veteran left work due to a nonservice connected disability.  The finding above is based primary on the Veteran's credible statements (a critical issue in this case) which, at this time, the Board finds no basis to dispute.  The importance of the Veteran providing actuate information to the VA cannot be understated.  The Board has given the Veteran to benefit of the doubt.  Supplementary evidence may reveal that the Veteran's unemployment is the result of his nonservice connected disability, standing alone, or that his PTSD has improved.  However, the evidence, at this time, supports this claim and further development at this time is not found to be warranted. 


Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As discussed above, the Veteran's claim of entitlement to a TDIU is being granted in full.  Thus, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) and the VA's duties to notify and assist have been satisfied concerning this appeal.

The Board finds that the Veteran received proper notice regarding his claim for an increased evaluation in a June 2010 letter.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and private treatment records, and statements of the Veteran and the Veteran's treatment providers.

The Veteran has also been afforded adequate VA examinations.  VA provided the Veteran with examinations, as discussed above, in October 2009 and March 2012, that were more than adequate.  The Veteran's history was taken, and a complete mental status examination was conducted.  The examination reports and opinions were given by an experienced physician who had thoroughly reviewed the Veteran's claims file.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).      

ORDER

An evaluation of 70 percent for PTSD is granted for the period beginning February 20, 2009.

Entitlement to a TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


